Citation Nr: 0303678	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for PTSD, and which found 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.  A Board remand in May 2001 
reopened the veteran's claim of entitlement to service 
connection for a back condition, and remanded both that 
claim, and the veteran's claim of entitlement to service 
connection for PTSD, to the RO for further development.  That 
development having been completed, these claims now return to 
the Board.


FINDINGS OF FACT

1.  The veteran had a congenital or developmental back 
disability noted in service.  There is no showing of 
continuing acquired back pathology that started or was made 
worse in service or is related to in-service occurrence or 
event.

2.  Subsequent to service, the veteran experienced several 
back injuries.

3.	The veteran currently has a diagnosis of PTSD.

4.	The occurrence of an alleged in-service stressful 
experience has been verified.




CONCLUSIONS OF LAW

1.  A chronic or acquired back disability was not incurred in 
or aggravated by active service.  Congenital or developmental 
defects are not subject to service connection.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 2000 rating 
action, and were provided a Statement of the Case dated May 
2000, and Supplemental Statements of the Case dated September 
2000, October 2000, and October 2002, as well as a Board 
remand dated May 2001.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  These documents explained what 
evidence the veteran should get and what evidence the VA 
would get.  The RO sent the veteran a letter in October 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as the veteran has been 
informed of his rights under the VCAA, as all the available 
relevant evidence has been obtained, the Board can proceed.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).


Facts

Upon review of the veteran's service medical records, it is 
noted that neither the veteran's entrance examination or the 
veteran's separation examination indicate that the veteran 
suffered from any back problem.  The veteran was seen many 
times throughout service with complaints of back trouble; and 
was placed on a restricted profile; however, the veteran was 
diagnosed with scoliosis in service, with a possible 
psychiatric overlay.  Furthermore, a July 1967 outpatient 
treatment record clearly indicates that the veteran reported 
two separate incidents which occurred prior to service, in 
which he hurt his back.  The veteran has reported in several 
statements that his back was injured when he was in a truck 
accident while stationed in Germany; however, neither the 
veteran's medical, nor his personnel records, indicate that 
he was involved in such an accident, or that he was treated 
for any injuries related to any vehicular accident, while in 
service.  As noted on separation examination no abnormalities 
were found and no pertinent complaints were made.

A private medical record dated April 1975 indicates that the 
veteran reported he injured his lower back at work lifting 
something.  X-rays of the veteran's lumbosacral spine taken 
in April 1975 showed normal alignment, with partial 
sacralization of L5.  Intervertebral body heights and 
interspaces were well maintained.  The bone tubercular 
pattern appeared normal.  The veteran was diagnosed with a 
lumbosacral muscle spasm.

Private medical records dated December 1980 indicate that the 
veteran was seen for a fall on ice, with complaints of pain 
in his mid rib area and upper back.  X-rays taken of the ribs 
at that time noted mild scoliosis of the mid dorsal spine 
with convexity to the right, with associated osteophytes.  
The veteran was diagnosed with a back contusion at that time.

A private medical record dated February 1985 indicates that 
the veteran reported he was working under a machine at work 
when his back started hurting.  The veteran at that time was 
found to have a muscle spasm of the lumbosacral area of the 
back.  X-rays taken at that time showed partial sacralization 
of L5, and evidence of rather marked narrowing at the L5-S1 
junction indicative of old degenerative disc disease.  The 
examiner opined that the veteran had an acute lumbosacral 
strain, and recommended that the veteran rest for a weekend.

Private medical records dated June 1986 noted that the 
veteran reported that he was pushed down by some framing at 
work, and hurt his back.  The veteran was found to have a 
lumbosacral muscle strain at that time.

Private medical records dated January through March 1987 
indicate that the veteran injured his back at work while 
picking something up.  The veteran was noted at that time to 
have pain in the lumbar area with limited forward flexion and 
positive straight leg raising test at 45 degrees.  The 
veteran was noted to continue to report pain through early 
March, but was found to have good flexibility, and returned 
to work in March.  X-rays taken in February 1987 noted 
sacralization of L5 on the left, unchanged from a prior 
study, and were otherwise negative.

The veteran received a VA examination of the spine in May 
1991.  The report of that examination noted that there were 
no objective clinical findings, no evidence of postural 
abnormalities, and no muscle spasm of the back.  The range of 
motion was forward bending, backward bending, lateral bending 
to the left and right, and rotation ability to the left and 
right all normal.  There were normal peripheral tendon 
reflexes, and no pathological reflexes.  It was a normal 
sensory examination of the skin, and all circumferential 
measurements of the lower extremities at all levels were 
normal and symmetrical.  Straight leg raising test was 
reaching 85 arc degrees.  The peripheral tendon reflexes were 
normal and symmetrical, with no pathological reflexes.  The 
veteran at that time was diagnosed with chronic lower back 
syndrome.

The report of X-rays taken in September 1992 of the 
lumbosacral spine found some slight changes suggested on the 
left side at the L4-L5 level.  The changes were found to be 
slight, but possible, evidence of slight disc protrusion in 
that region.  Also noted was a transitional segment at the 
lumbosacral level.

The veteran was seen in November 1992 with a chief complaint 
of low back pain that radiated to the left lower extremity 
down to the heel.  The veteran at that time related all of 
his pain to a motor vehicle accident he claimed occurred in 
1967.  He indicated that he had pain since that time, which 
had become increasingly worse, especially since September 
1992.  The veteran at that time was found to have possible 
left L5-S1 in the presence of iliolumbar ligament strain.  
Continued treatment through January 1993 showed that the 
veteran was undergoing physical therapy, and showed 
significant improvement in his symptamatology.

Private medical records indicate that the veteran was seen in 
February 1997 for a follow up of his left laminectomy and 
discectomy.  The veteran was found to be doing well, with no 
pain.

The veteran was seen in March 1998 with complaints of 
reinjuring his back from misstepping, with pain radiating 
down the left leg.  In April 1998, his back was much better, 
with straight leg raising almost completely normal.

VA outpatient treatments record dated October and November 
1998 noted that the veteran was sleeping well most nights 
with the use of medication, but was getting into arguments 
with peers at work and family members.  He reported 
nightmares of Vietnam, and exaggerated startle response.  At 
that time, the veteran was found to have a diagnosis of PTSD.  
The veteran was also diagnosed with adjustment disorder with 
depressed mood, from work and family stress. 

The veteran received a VA examination for his back in March 
1999.  The report of that examination indicates, in relevant 
part, that the veteran reported that he was involved in a 
truck wreck in 1967 in which he was thrown 16 feet from a 
vehicle, and has had back pain since that time.  Upon 
examination, the veteran was found to have no obvious 
paraspinal musculoskeletal discomfort.  He had 90 degrees of 
forward flexion, 15 degrees of extension, 40 degrees of 
lateral bend, and 30 degrees of rotation.  The veteran 
ambulated with a slow, wide based gait.  The veteran also 
reported a history of ruptured discs requiring surgery with 
some improvement.
An X-ray performed in March 1999 found spondylosis and 
degenerative disc disease with the greatest involvement at 
L4-L5 and L5-S1.  The examiner indicated that it would be 
hard to rule out the alleged truck accident for the source of 
his late occurring problems, in that the veteran described it 
as an event serious enough in nature to have caused some 
trauma.

The veteran received a VA PTSD examination in April 1999.  
The report of that examination indicates that the veteran 
reported difficulties over the last several years with 
sleeping, nightmares, flashbacks, and trouble managing his 
temper.  He indicated these problems dated back to his time 
in service.  He reported several traumatic incidents in 
service.  He reported nightmares about Vietnam once or twice 
a week.  He indicated that he was upset by watching war 
themes on television.  He had a large startle response.  He 
indicated that he had thought about suicide, but made no 
attempts.  He had trouble sleeping.

Upon examination, the veteran's grooming was only fair.  He 
was quite anxious during the interview.  He was oriented to 
time, person, and place.  He was easily agitated even in 
talking about his history.  He denied hallucinations, and 
there was no evidence of delusions.  He appeared mildly 
depressed.  He had a noticeable tremor as he talked, and was 
quite agitated.  He was diagnosed at that time with PTSD, 
with a Global Assessment of Functioning (GAF) of 62, with 
moderate to severe symptoms.  It was noted that he had 
difficulty with social and occupational functioning.  He had 
few friends, and problems with his wife and children, 
problems maintaining his temper, and refraining from a 
physical assault.  He had occasional suicidal ideation.  He 
was able to work and did have some meaningful interpersonal 
relationships.

The veteran received a hearing before the RO in August 2000.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported several stressful situations he 
experienced in Vietnam, including being constantly in charge 
of keeping a generator running, seeing people injured in 
Vietnam, and seeing dead bodies whose death he felt he might 
have contributed to.  The veteran related some of the 
emotional problems he felt he had after returning from 
service.  He reported that he would especially have problems 
during thunderstorms, and if the power blinked.  The veteran 
also related the details of a truck accident he alleged he 
was involved in while he was stationed in Germany, in which 
he reported that he injured his back.  The veteran discussed 
the problems he has had with his back since service, and the 
treatment he has received for his back since that time.

An undated treatment record from the Counseling Consortium 
for PTSD noted that the veteran had flashbacks, nightmares, 
and intrusive thoughts and memories of Vietnam events.  He 
was easily distracted, with difficulty in thinking and 
concentrating, periods of depression, and anger and 
irritability.  He kept himself isolated and alienated from 
others.  He experienced fatigue.  He had difficulty getting 
along with employers.  The veteran was diagnosed with PTSD.

A statement submitted by the veteran in October 2001 
regarding his stressors in service indicated that his 
stressors included his alleged truck accident in service, a 
time when the ammo dump near where he was stationed was blown 
up, and when he saw dead bodies along the road whose death he 
felt he may have contributed to.

The veteran received X-rays of the lumbar spine in January 
2002.  The report of those X-rays indicated that L5 appeared 
to be a transitional vertebra.  Degenerative changes involved 
the endplates at all lumbar levels, worse at L3-L4 through 
L5-S1.  Degenerative changes also involved the posterior 
elements at L3-4 through L5-S1.  Degenerative changes also 
involved both sacroiliac joints, worse on the left.

The veteran received a VA examination for his back in January 
2002.  At that time, the veteran again reported that he was 
involved in a motor vehicle accident in Germany in 1967.  He 
also reported several falls subsequent to service.  He 
indicated that his back was better since a discectomy, but 
that he continued to have problems with it.

Upon examination, the veteran was found to have 90 degrees of 
forward flexion to the lumbar spine, 40 degrees of lateral 
bending to the right and left, and 35 degrees of extension.  
He was able to heel and toe rise without difficulty, and 
squat and rise without difficulty.  He had 5/5 strength 
bilaterally.  He had negative straight leg raising tests.  
His deep tendon reflexes were 2" and symmetric bilaterally.  
The examiner noted the veteran's prior X-ray findings.  The 
examiner indicated that he could not relate the veteran's 
degenerative arthrosis to any particular accident, as his 
file did not historically show any medical treatment during 
his time in the military.

A large volume of records was received from the U.S. Armed 
Services Center for Unit Records Research.  It notes that the 
ammunition base depot near where the veteran was stationed 
was attacked in February and March of 1969.


Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Congenital or developmental defects may not be service 
connected. 38 C.F.R. § 3.303(c) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptamatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
disability.  In this regard, the Board points out the opinion 
contained in a January 2002 report of VA examination, which 
indicated that the examiner could not relate the veteran's 
degenerative arthrosis to any particular accident, as his 
file did not historically show any medical treatment during 
his time in the military.  The Board further notes that, 
while the veteran clearly complained of back problems due to 
service, those problems in service were found to be due to 
scoliosis, with a possible psychiatric overlay, and the 
veteran himself reported in service that he had hurt his back 
several times prior to service.  Scoliosis, as well as his 
later diagnosis of transitional vertebra, are both considered 
congenital developmental abnormalities for which service 
connection cannot be granted.  Furthermore, there are no 
records subsequent to service dated any earlier than April 
1975, nearly 6 years after the veteran's release from active 
duty, to indicate that he was having any trouble with his 
back shortly after service.  In April 1975, the veteran 
clearly indicated he injured his back at work.  Numerous 
subsequent medical records indicate that the veteran injured 
his back many times subsequent to service.  The veteran was 
not diagnosed with any degenerative changes of his spine 
until many years after service.   Although the veteran has 
claimed that he was involved in a truck accident while on 
active duty, in which he injured his back, a thorough review 
of the veteran's service medical and personnel records has 
failed to show the veteran was involved in any motor vehicle 
accident at any time in service, or that the veteran at any 
time suffered a specific injury to his back in service.  The 
evidence of record tends to show that the veteran had a back 
disability prior to service, consisting of a congenital or 
developmental deformity, possibly further injured prior to 
service by the veteran's own report, which was treated in 
service, but, as the veteran received no treatment for any 
back condition until several years after his separation, 
appears not to have increased in severity during the 
veteran's period of active duty service, beyond its normal 
progression.  Further, the evidence of record clearly 
indicates that the veteran had many accidents subsequent to 
service which caused serious injuries to his back.  
Therefore, considering all relevant evidence of record, the 
Board finds that the veteran's back condition during service 
was a constitutional or developmental disability for which 
service connection cannot be granted, which was not 
aggravated during service beyond its normal progression, but 
which was aggravated subsequent to service by many different 
injuries to the veteran's back.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

However, considering all evidence in the light most favorable 
to the veteran, and resolving all doubt in his favor, the 
Board finds that service connection is warranted for PTSD.  
In this regard, although it has not been shown that the 
veteran participated in combat, the veteran has been 
diagnosed with PTSD, and has reported a stressor of being 
present when an ammunitions dump was attacked, the occurrence 
of which was confirmed by the U.S. Armed Services Center for 
Unit Records Research.  The Board finds the veteran's reports 
of experiencing an ammo dump explosion, along with 
confirmation that the stressor occurred, and especially 
considering Pentecost v. Principi, 16 Vet. App. 124 (2002), 
along with the veteran's current diagnosis of PTSD, to be 
sufficient evidence to find that the veteran was exposed to 
this stressor in service, and currently suffers PTSD as a 
result.  Therefore, with resolution of reasonable doubt in 
the appellant's favor, service connection is warranted for 
the veteran for PTSD.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

